DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 3/19/2021 and 7/27/2022 have been considered.  

Drawings
The drawings filed on 3/19/2021 are accepted.  

Claim Objections
Claims 66 and 68 are objected to because of the following informalities:  “the NEF node comprising” should state “the UPF node comprising” in 66 and claim 68 should be dependent upon claim 67 to properly introduce first/second tunnel and remove any antecedent basis problems.  Additionally “that that” should be “that” in claim 68.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 66-68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talebi Fard et al. (US-2019/0313468 hereinafter, Talebi Fard).
Regarding claim 66, Talebi Fard teaches a User Plane Function (UPF) (Fig. 24 [UPF]) node for a communication network (Fig. 1), the UPF node comprising:
a processor; (Fig. 4 [414]) and
memory (Fig. 4 [416] coupled with the processor (Fig. 4 [414]), where the memory comprises instruction that when executed by the processor cause the processor to:
receive a tunnel information update from a Session Management Function (SMF) node (Page 22 [0339] “the SMF may send to the UPF, a fourth message indicating a connection establishment request with the NEF”…“the SMF may send an N4 session establishment/modification request” and [0340] “If unstructured PDU type is supported by the UPF, the SMF may allocate an IPv6 prefix for the PDU session and for a point-to-point tunneling between the NEF/NIMF”), wherein the tunnel information update includes NEF node information for a tunnel between the UPF node and the NEF node to be used for a session for a wireless device (Page 22 [0339] “the fourth message may comprise the identifier of the NEF (e.g., NIMF ID, NIMF FQDN, NEF ID, NEF FQDN, and or the like), the address of the NEF (e.g., an IP address), and/or the like”),
establish the tunnel between the NEF node and the UPF node for the session for the wireless device using the NEF node information for the tunnel; (Page 22 [0341-0342])
provide communication of data for the session for the wireless device through the tunnel.  (Page 22 [0342] “upon successful connection establishment procedure with the NEF/NIMF and/or establishment of the PDU session for CIoT, the UPF may transmit data (e.g., CIoT small data, packets, and/or the like) to the NEF/NIMF to be delivered to a SCS/AS and/or an AF. The data may be encapsulated and transmitted via the point-to-point tunneling based on UDP/IP encapsulation”)
Regarding claim 67, Talebi Fard teaches transmit UPF node information for the tunnel between the UPF node and the NEF node to the SMF node; (Fig. 25 [N4 Session Establishment/Modification response], Page 11 [0218] for contents of response message and Page 16 [0258] “ If CN tunnel info is allocated by the UPF, the CN tunnel info may be provided to SMF 160”) and at least one of:
1) wherein the UPF node information includes UPF address and/or a UPF port number of the UPF node to be used for the tunnel; (Page 22 [0340] “UPF may map the addressing information (IP address, port number, and/or the like) between the UPF and the NEF/NIMF”) or 
2) wherein the tunnel is a first tunnel, further comprising: receive Radio Access Network, RAN, information for a second tunnel between a RAN node and the UPF node.  (Page 11 [0218])
Regarding claim 68, Talebi Fard teaches wherein the tunnel information update includes the RAN information for a second tunnel and the NEF node information for a first tunnel, so that the RAN information for the second tunnel and the NEF node information for the first tunnel are received in a single message; (Page 22 [0339]) and at least one of:
1) wherein the second tunnel between the RAN and the UPF node is a tunnel over an N3 interface between the RAN node and the UPF node; (Page 11 [0218], Page 15 [0259] and Page 22 [0339]) or 
2) wherein the RAN information includes a RAN address and/or a RAN port number to be used for the second tunnel.  (Page 11 [0218] and Page 15 [0259])

Allowable Subject Matter
Claims 58-65 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 58 and 64, Talebi Fard teaches a method of operating a Session Management Function (SMF) node (Fig. 22 [SMF] and Abstract) of a wireless communication network (Fig. 1) and the node (Fig. 4), the method/node comprising:
receiving a request to create a session for a wireless device (UE); (Fig. 22 [“PDU Session Establishment Request” becomes “PDU session create SM Context Request”] and Page 10 [0201])
transmitting a communication establishment request (Fig. 22 [Connection Establishment request/response) to a Network Exposure Function (NEF) node (Fig. 22 [NEF]) responsive to receiving a request to create the session for the wireless device (Fig. 22 [NEF selection follows PDU session create SM Context Request]), 
receiving a communication establishment response from the NEF node (Fig. 22 [Connection Establishment request/response);
transmitting a tunnel information update to the UPF node after receiving the communication establishment response (Fig. 22 [N4 Session Establishment/Modification request/response] and Page 22 [0339]), wherein the tunnel information update includes the NEF node information for the tunnel between the UPF and the NEF node.  (Page 22 [0339])
However, Talebi Fard does not explicitly teach wherein the communication establishment request includes UPF node information for a tunnel between a UPF node and the NEF node to be used for the session for the wireless device or wherein the communication establishment response includes NEF node information for the tunnel between the UPF node and the NEF node to be used for the session for the wireless device.  Instead, Talebi Fard provides for the UPF to choose the NEF, see Fig. 25, or that the SMF receives NEF information from the NRF/OAM.  
While part of the missing steps can be found in Dao et al. (US-2019/0223250), specifically the NEF sending to the SMF (Fig. 6b [536] and [0087]), NEF node information for the tunnel between the UPF node and the NEF node ([0096]), the Examiner was unable to find the totality of the missing steps or that they are found in a communication establishment request/response.
Additionally, while Li et al. (US-2018/0192471) states “Upon the receipt of the acknowledgement message from the NEF 314, the SMF 310 may configure (at 2714) N6 point-to-point tunnel information in the anchor UPF.” [0594] and “The SMF can send a notification to the NEF of any N6 Tunnel change (e.g. N6 tunnel end point change due to UPF reselection).” [0664], upon closer inspection, the point-to-point tunnel information is passed to application function/server (AF/AS) and not necessarily, about a tunnel between the NEF and the UPF.  
Finally, Li et al. (US-2020/0146077) states that “the UPF may expose an API, or service, so that the AF can send and receive data via the NEF (option not shown)” [0091], however Li is silent with respect to how the connection information is shared between the UPF and the NEF.  
	Regarding claim 62, Talebi Fard additionally disclosed providing configuration information to a unified data management (UDM) node (Fig. 21 and [0357]) in addition to the limitations found above in claim 58, however Talebi Fard does not explicitly teach wherein the configuration information includes an identification of a wireless device (UE) associated with the NEF node, wherein the communication establishment request includes UPF node information for a tunnel between a UPF node and the NEF node to be used for a session for the wireless device or wherein the communication establishment response includes NEF node information for the tunnel between the UPF node and the NEF node to be used for the session for the wireless device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646